718 S.E.2d 633 (2011)
STATE
v.
John P. CARPENTER.
No. 207P05-3.
Supreme Court of North Carolina.
November 9, 2011.
John Carpenter, Polkton, for Carpenter, John Philmore.
Laura Edwards Parker, Assistant Attorney General, for State of NC.
John Snyder, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 24th of October 2011 by Defendant-Appellant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 9th of November 2011."